Exhibit 10.2.11

CARDINAL HEALTH, INC.

RESTRICTED SHARES AGREEMENT

This Agreement is entered into in Franklin Country, Ohio. On [grant date] (the
“Grant Date”), Cardinal Health, Inc., an Ohio corporation (the “Company”), has
awarded to [employee name] (“Awardee”), [# of shares] common shares, without par
value, of the Company (the “Restricted Shares”). The Restricted Shares have been
granted pursuant to the Cardinal Health, Inc. 2005 Long-Term Incentive Plan, as
amended (the “Plan”), and shall be subject to all provisions of the Plan, which
are incorporated herein by reference, and shall be subject to the provisions of
this Restricted Shares Agreement (this “Agreement”). Capitalized terms used in
this Agreement which are not specifically defined shall have the meanings
ascribed to such terms in the Plan.

1. Vesting. Subject to the provisions set forth elsewhere in this Agreement, the
Restricted Shares shall vest [CLIFF ALTERNATIVE: on [vesting date]] [INSTALLMENT
ALTERNATIVE: in accordance with the following schedule: [vesting schedule] (each
such vesting date, the “Vesting Date” with respect to the Restricted Shares
scheduled to vest on such date)]. Notwithstanding the foregoing, in the event of
a Change of Control prior to Awardee’s Termination of Employment, the Restricted
Shares shall vest in full.

2. Transferability. Prior to the applicable vesting of a Restricted Share,
Awardee shall not be permitted to sell, transfer, pledge, assign or otherwise
encumber the then unvested Restricted Share, except as otherwise provided in
Paragraph 3 of this Agreement.

3. Termination of Employment.

(a) General. Except as set forth below, if a Termination of Employment occurs
prior to the vesting of a Restricted Share, such Restricted Share shall be
forfeited by Awardee.

(b) Death or Disability. If a Termination of Employment occurs prior to the
vesting in full of the Restricted Shares by reason of Awardee’s death or
Disability, but at least 6 months from the Grant Date, then the restrictions
with respect to any unvested Restricted Shares shall immediately lapse and such
Restricted Shares shall vest in full and shall not be forfeited.

(c) Retirement. If a Termination of Employment occurs prior to the vesting in
full of the Restricted Shares by reason of the Awardee’s Retirement, but at
least 6 months from the Grant Date, then a Ratable Portion of each installment
of the Restricted Shares that would have vested on each future Vesting Date
shall immediately vest and become exercisable. Such Ratable Portion shall, with
respect to the applicable installment, be an amount equal to such installment of
the Restricted Shares scheduled to vest on the applicable Vesting Date
multiplied by a fraction, the numerator of which shall be the number of days
from the Grant Date through the date of such termination, and the denominator of
which shall be the number of days from the Grant Date through such Vesting Date.
For purposes of this Agreement and this Award under the Plan, “Retirement” shall
refer to Age 55 Retirement, which means Termination of Employment by a
Participant (other than by reason of death or Disability and other than in the
event of Termination for Cause) from the Company and its Affiliates (a) after
attaining age fifty-five (55), and (b) having at least ten (10) years of
continuous service with the Company and its Affiliates, including service with
an Affiliate of the Company prior to the time that such Affiliate became an
Affiliate of the Company. For purposes of the age and/or service requirement,
the Administrator may, in its discretion, credit a Participant with additional
age and/or years of service.



--------------------------------------------------------------------------------

4. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include the following: disclosing or using in any
capacity other than as necessary in the performance of duties assigned by the
Company and its Affiliates (collectively, the “Cardinal Group”) any confidential
information, trade secrets or other business sensitive information or material
concerning the Cardinal Group; violation of Company policies, including conduct
which would constitute a breach of any of the Certificates of Compliance with
Company Policies and/or the Certificates of Compliance with Company Business
Ethics Policies signed by Awardee; directly or indirectly employing, contacting
concerning employment, or participating in any way in the recruitment for
employment of (whether as an employee, officer, director, agent, consultant or
independent contractor), any person who was or is an employee, representative,
officer or director of the Cardinal Group at any time within the 12 months prior
to Awardee’s Termination of Employment; any action by Awardee and/or his or her
representatives that either does or could reasonably be expected to undermine,
diminish or otherwise damage the relationship between the Cardinal Group and any
of its customers, potential customers, vendors and/or suppliers that were known
to Awardee; and breaching any provision of any employment or severance agreement
with a member of the Cardinal Group. As used in this Agreement, “Competitor
Triggering Conduct” shall include, either during Awardee’s employment or within
one year following Termination of Employment, accepting employment with or
serving as a consultant or advisor or in any other capacity to an entity that is
in competition with the business conducted by any member of the Cardinal Group
(a “Competitor”), including, but not limited to, employment or another business
relationship with any Competitor if Awardee has been introduced to trade
secrets, confidential information or business sensitive information during
Awardee’s employment with the Cardinal Group and such information would aid the
Competitor because the threat of disclosure of such information is so great
that, for purposes of this Agreement, it must be assumed that such disclosure
would occur.

5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as an
employee with the Cardinal Group and for three years following Termination of
Employment regardless of the reason, Awardee agrees not to engage in Triggering
Conduct. If Awardee engages in Triggering Conduct during the time period set
forth in the preceding sentence or in Competitor Triggering Conduct during the
time period referenced in the definition of “Competitor Triggering Conduct” set
forth in Paragraph 4 above, then:

(a) any Restricted Shares that have not yet vested shall immediately and
automatically terminate, be forfeited, and shall cease to exist; and

(b) Awardee shall, within 30 days following written notice from the Company, pay
to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by Awardee resulting from the vesting of all Restricted Shares,
measured as of the date of vesting (i.e., the market value of the Restricted
Shares on the date of vesting), that have already vested at any time within
three years prior to the Triggering Conduct (the “Look-Back Period”), minus
(y) $1.00. If Awardee engages only in Competitor Triggering Conduct, then the
Look-Back Period shall be shortened to exclude any period more than one year
prior to Awardee’s Termination of Employment, but including any period between
the time of Termination of Employment and the time of Awardee’s engaging in
Competitor Triggering Conduct. Awardee may be released from Awardee’s
obligations under this Paragraph 5 if and only if the Administrator (or its duly
appointed designee) determines, in writing and in its sole discretion, that such
action is in the best interests of the Company. Nothing in this Paragraph 5
constitutes a so-called “noncompete” covenant. This Paragraph 5 does, however,
prohibit certain conduct while Awardee is associated with the Cardinal Group and
thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Awardee’s acceptance of employment with a Competitor. Awardee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with, or serving as a consultant or

 

2



--------------------------------------------------------------------------------

advisor or in any other capacity to, a Competitor, and further agrees to inform
any such new employer, before accepting employment, of the terms of this
Paragraph 5 and Awardee’s continuing obligations contained herein. No provision
of this Agreement shall diminish, negate or otherwise impact any separate
noncompete or other agreement to which Awardee may be a party, including, but
not limited to, any of the Certificates of Compliance with Company Policies
and/or the Certificates of Compliance with Company Business Ethics Policies;
provided, however, that to the extent that any provisions contained in any other
agreement are inconsistent in any manner with the restrictions and covenants of
Awardee contained in this Agreement, the provisions of this Agreement shall take
precedence and such other inconsistent provisions shall be null and void.
Awardee acknowledges and agrees that the provisions contained in this Agreement
are being made for the benefit of the Company in consideration of Awardee’s
receipt of the Restricted Shares, in consideration of employment, in
consideration of exposing Awardee to the Company’s business operations and
confidential information, and for other good and valuable consideration, the
adequacy of which consideration is hereby expressly confirmed. Awardee further
acknowledges that the receipt of the Restricted Shares and execution of this
Agreement are voluntary actions on the part of Awardee and that the Company is
unwilling to provide the Restricted Shares to Awardee without including the
restrictions and covenants of Awardee contained in this Agreement. Further, the
parties agree and acknowledge that the provisions contained in Paragraphs 4 and
5 are ancillary to, or part of, an otherwise enforceable agreement at the time
the agreement is made.

6. Right of Set-Off. By accepting these Restricted Shares, Awardee consents to a
deduction from, and set-off against, any amounts owed to Awardee by any member
of the Cardinal Group from time to time (including, but not limited to, amounts
owed to Awardee as wages, severance payments or other fringe benefits) to the
extent of the amounts owed to the Cardinal Group by Awardee under this
Agreement.

7. Shareholder Rights and Restrictions. Except with regard to the disposition of
Restricted Shares and the receipt of dividends, Awardee shall generally have all
rights of a shareholder with respect to the Restricted Shares from the Grant
Date, including, without limitation, the right to vote such Restricted Shares,
but subject, however, to those restrictions in this Agreement or in the Plan.
Dividends with respect to the Restricted Shares shall be accrued until the
Vesting Date for such Restricted Shares and paid thereon (subject to the same
vesting requirements as the underlying Restricted Share award). Any additional
Shares which the Awardee may become entitled to receive by virtue of a merger or
reorganization in which the Company is the surviving corporation or any other
change in capital structure shall be subject to the same vesting requirements
and restrictions set forth above.

8. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Shares, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Restricted Shares. The Company does not make any representation or
undertaking regarding the tax treatment or treatment of any tax withholding in
connection with the grant or vesting of the Restricted Shares or the subsequent
sale of the Restricted Shares. The Company does not commit and is under no
obligation to structure the Restricted Shares to reduce or eliminate Awardee’s
tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Shares (e.g., vesting) that the Company determines may result in any
domestic or foreign tax withholding obligation, whether national, federal, state
or local, including any employment tax obligation (the “Tax Withholding
Obligation”), Awardee is required to arrange for the satisfaction of the minimum
amount of such Tax Withholding Obligation in a manner acceptable to the Company.
Unless Awardee elects to satisfy the Tax Withholding Obligation by an
alternative means that is then permitted by the Company,

 

3



--------------------------------------------------------------------------------

Awardee’s acceptance of this Agreement constitutes Awardee’s instruction and
authorization to the Company to withhold on Awardee’s behalf the number of
Restricted Shares when the Restricted Shares become vested as the Company
determines to be sufficient to satisfy the Tax Withholding Obligation. In the
case of any amounts withheld for taxes pursuant to this provision in the form of
shares, the amount withheld shall not exceed the minimum required by applicable
law and regulations.

9. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Restricted Shares and benefits granted herein would not
be granted without the governance of this Agreement by the laws of the State of
Ohio. In addition, all legal actions or proceedings relating to this Agreement
shall be brought exclusively in state or federal courts located in Franklin
County, Ohio, and the parties executing this Agreement hereby consent to the
personal jurisdiction of such courts. Awardee acknowledges that the covenants
contained in Paragraphs 4 and 5 of this Agreement are reasonable in nature, are
fundamental for the protection of the Company’s legitimate business and
proprietary interests, and do not adversely affect Awardee’s ability to earn a
living in any capacity that does not violate such covenants. The parties further
agree that in the event of any violation by Awardee of any such covenants, the
Company will suffer immediate and irreparable injury for which there is no
adequate remedy at law. In the event of any violation or attempted violations of
the restrictions and covenants of Awardee contained in this Agreement, the
Cardinal Group shall be entitled to specific performance and injunctive relief
or other equitable relief, including the issuance ex parte of a temporary
restraining order, without any showing of irreparable harm or damage, such
irreparable harm being acknowledged and admitted by Awardee, and Awardee hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy, without prejudice to any other rights and remedies afforded
the Cardinal Group hereunder or by law. In the event that it becomes necessary
for the Cardinal Group to institute legal proceedings under this Agreement,
Awardee shall be responsible to the Company for all costs and reasonable legal
fees incurred by the Company with regard to such proceedings. Any provision of
this Agreement which is determined by a court of competent jurisdiction to be
invalid or unenforceable should be construed or limited in a manner that is
valid and enforceable and that comes closest to the business objectives intended
by such provision, without invalidating or rendering unenforceable the remaining
provisions of this Agreement.

10. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. The Administrator may
delegate its functions under this Agreement to an officer of the Cardinal Group
designated by the Administrator (hereinafter the “Designee”). In fulfilling its
responsibilities hereunder, the Administrator or its Designee may rely upon
documents, written statements of the parties or such other material as the
Administrator or its Designee deems appropriate. The parties agree that there is
no right to be heard or to appear before the Administrator or its Designee and
that any decision of the Administrator or its Designee relating to this
Agreement, including, without limitation, whether particular conduct constitutes
Triggering Conduct or Competitor Triggering Conduct, shall be final and binding
unless such decision is arbitrary and capricious.

11. Prompt Acceptance of Agreement. The Restricted Shares grant evidenced by
this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

 

4



--------------------------------------------------------------------------------

12. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Shares grant under and participation in the Plan or future Restricted
Shares that may be granted under the Plan by electronic means or to request
Awardee’s consent to participate in the Plan by electronic means. Awardee hereby
consents to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company, including the
acceptance of restricted share grants and the execution of restricted share
agreements through electronic signature.

13. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: Chief Legal Officer

Facsimile: (614) 757-2797

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.

 

CARDINAL HEALTH, INC. By:  

 

Its:  

 

 

5



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description dated [date of Plan Description], pertaining to the
Plan; (b) voluntarily and knowingly accepts this Agreement and the Restricted
Shares granted to him or her under this Agreement subject to all provisions of
the Plan and this Agreement, including the provisions in the Agreement regarding
“Triggering Conduct/Competitor Triggering Conduct” and “Special
Forfeiture/Repayment Rules” set forth in Paragraphs 4 and 5 above;
(c) represents that he or she understands that the acceptance of this Agreement
through an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the Agreement; (d) represents and
warrants to the Company that he or she is purchasing the Restricted Shares for
his or her own account, for investment, and not with a view to or any present
intention of selling or distributing the Restricted Shares either now or at any
specific or determinable future time or period or upon the occurrence or
nonoccurrence of any predetermined or reasonably foreseeable event; and
(e) agrees that no transfer of the Restricted Shares shall be made unless the
Restricted Shares have been duly registered under all applicable Federal and
state securities laws pursuant to a then-effective registration which
contemplates the proposed transfer or unless the Company has received a written
opinion of, or satisfactory to, its legal counsel that the proposed transfer is
exempt from such registration.

 

[  

 

Awardee’s Signature

 

Date]

 

6